Citation Nr: 1338841	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-29 636	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a dog bite of the right index finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2012 videoconference hearing.  A transcript of the proceeding is associated with the record. 

When this appeal was previously before the Board in March 2013, the Board remanded the claim for entitlement to a compensable disability rating for residuals of a dog bite of the right index finger for additional development. 

By rating decision dated in August 2013, the RO increased the evaluation in effect for residuals of a dog bite of the right index finger to 10 percent, and granted a separate 10 percent evaluation for a right index finger surgical scar, effective from October 14, 2008.  The case has been returned to the Board for further appellate action. 

This appeal was processed using the Virtual VA and VBMS paperless appeals processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.




FINDING OF FACT

In October 2013 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in correspondence received by the Board in October 2013 that he wished to withdraw his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  


							(CONTINUED ON NEXT PAGE)



Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


